United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3795
                        ___________________________

                           United States of America

                                    Plaintiff - Appellee

                                      v.

                                Nkajlo Vangh

                                 Defendant - Appellant
                               ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                               ____________

                        Submitted: November 16, 2020
                             Filed: March 15, 2021
                               ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

STRAS, Circuit Judge.

      Despite having served less than two years of a 90-month prison sentence,
Nkajlo Vangh moved for compassionate release. See 18 U.S.C. § 3582(c)(1)(A).
Vangh challenges the district court’s 1 decision to deny his motion without first
giving him an evidentiary hearing. We affirm.

                                          I.

       While serving as president and chairman of the board of directors of the
Hmong American Federal Credit Union in St. Paul, Minnesota, Vangh committed
fraud. He and his wife diverted over $2 million to their own benefit. Eventually,
the credit union closed.

      These actions led the government to charge Vangh with bank fraud. See 18
U.S.C. §§ 2, 1344. After pleading guilty, he received a 90-month prison sentence,
well below the recommended Sentencing Guidelines range of 121 to 151 months.
Due to Vangh’s serious health issues, the district court varied downward. Today,
Vangh is serving his sentence at the Federal Medical Center in Rochester,
Minnesota, where he receives regular care at the Mayo Clinic.

      During Vangh’s time in prison, his health has not improved. In addition to
being legally blind and deaf, he suffers from dizziness, heart issues, diabetes,
glaucoma, kidney disease, hyperkalemia, hypotension, severe nasal dryness, and
chronic neck pain. He also has a history of cancer.

      For these reasons, he seeks compassionate release—a pursuit that began with
promise. Indeed, the warden at his facility initially approved the request and sent it
along to the Federal Bureau of Prisons’s Office of General Counsel. See 18 U.S.C.
§ 3582(c)(1)(A). It then hit a roadblock, however, when the agency’s general
counsel disagreed with the warden’s recommendation and refused to file a motion
on Vangh’s behalf.



      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                         -2-
       Vangh tried filing his own motion for compassionate release, but it met a
similar fate. The district court recognized that Vangh suffered from “serious health
issues,” but nevertheless denied relief on the ground that his medical needs were
currently being met.

                                          II.

      Since the passage of the First Step Act in 2018, prisoners can bring
compassionate-release motions on their own, once they have exhausted their
administrative remedies. See Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239
(2018) (amending 18 U.S.C. § 3582); United States v. Rodd, 966 F.3d 740, 744–45
(8th Cir. 2020) (reviewing how the First Step Act changed the procedures for
compassionate-release motions under 18 U.S.C. § 3582(c)(1)(A)). But just like
before, granting relief still lies within the district court’s discretion. See Rodd, 966
F.3d at 747–48. Upon receiving the motion, the court

      may reduce the term of imprisonment . . . after considering the factors
      set forth in section 3553(a) to the extent that they are applicable, if it
      finds that . . . extraordinary and compelling reasons warrant such a
      reduction . . . and that such a reduction is consistent with applicable
      policy statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       On appeal, Vangh complains that the district court skipped two steps on the
way to denying his motion. The first step was procedural: refusing to give him an
evidentiary hearing even after he asked for one. The second was analytical: failing
to decide whether he had presented “extraordinary and compelling reasons” for
relief. Id. On both points, we disagree.




                                          -3-
                                           A.

       The statutory text all but refutes Vangh’s first argument. See POM Wonderful
LLC v. Coca-Cola Co., 573 U.S. 102, 112 (2014) (“Analysis of the statutory text,
aided by established principles of interpretation, controls.”); see also United States
v. Templeton, 378 F.3d 845, 849 (8th Cir. 2004) (reviewing a question of statutory
interpretation de novo). It “does not mention,” much less require, a hearing. United
States v. Williams, 943 F.3d 841, 843 (8th Cir. 2019); see 18 U.S.C. § 3582(c)(1)(A).
In fact, it is full of discretionary language, from instructing district courts that they
“may” grant the motion to saying that the sentencing factors matter “to the extent
that they are applicable.” 18 U.S.C. § 3582(c)(1)(A); see Williams, 943 F.3d at 843
(concluding that a similarly worded provision in the First Step Act does not require
a hearing); see also Antonin Scalia & Bryan A. Garner, Reading Law: The
Interpretation of Legal Texts 112 (2012) (explaining that “[t]he traditional,
commonly repeated rule is that shall is mandatory and may is permissive”). It is
unreasonable to read a statute to mandate a procedural step that it does not mention.
See Alabama v. North Carolina, 560 U.S. 330, 352 (2010) (“We do not—we
cannot—add provisions to a federal statute.”).

       Vangh’s answer is that we should just create such a requirement ourselves
under our “supervisory powers.” Relying on several out-of-circuit cases, he claims
that a hearing is necessary whenever: (1) the alleged facts, “if true, would entitle [a]
defendant to relief”; and (2) the “allegations are not conclusively refuted by the
record.” See, e.g., United States v. Edwards, No. 97-60326, 1998 WL 546471, at *3
(5th Cir. Aug. 6, 1998) (unpublished per curiam); United States v. Piper, 839 F.3d
1261, 1270 (10th Cir. 2016). The problem for Vangh, however, is that there is no
more support in the statutory text for adopting these requirements than there is for
mandatory hearings of any kind. See 18 U.S.C. § 3582(c)(1)(A). The bottom line




                                          -4-
is that we decline to supplement the language of an unambiguous statute with
requirements of our own.2 See Alabama, 560 U.S. at 352.

                                          B.

      The district court also did not make an analytical error. See Rodd, 966 F.3d
at 746 (reviewing “the applicability of the First Step Act to a defendant’s case” de
novo and the “decision to grant or deny an authorized sentence reduction” for an
abuse of discretion (quotation marks omitted)). Contrary to Vangh’s argument, the
court considered whether his reasons for a reduction were “extraordinary and
compelling” before ultimately denying relief. 18 U.S.C. § 3582(c)(1)(A)(i).

        In fact, the district court discussed Vangh’s reasons in great detail, including
each of his medical conditions and the treatments he was receiving for them. Based
on those conditions, it concluded that he suffered from “serious health issues,” but
denied relief anyway because he was receiving “world-renowned health care at the
Mayo Clinic” and “ha[d] not demonstrated how his condition ha[d] substantially
diminished his ability to provide self-care within the environment of a correctional
facility.” See U.S.S.G. § 1B1.13 cmt. n.1(A) (using similar language to describe an
extraordinary-and-compelling reason). 3 In substance, the court was saying that, in
light of the assistive devices he already had and the level of treatment provided,
Vangh did not quite meet the extraordinary-and-compelling-reasons standard, even
if it did not use those magic words. See id.; see also United States v. Loggins, 966
F.3d 891, 892 (8th Cir. 2020) (“[T]he district court’s order shows that it considered
the circumstances urged by [the defendant] and found them insufficient.”). So even

      2
       Nor is a hearing required simply because the district court may have been
mistaken about whether the warden of Vangh’s facility supported his request.
Again, “[t]he text controls.” Williams, 943 F.3d at 843.
      3
       The parties agree that the policy statement in U.S.S.G. § 1B1.13 continues to
apply to compassionate-release motions filed after the passage of the First Step Act.
We assume, without deciding, that it does. See Rodd, 966 F.3d at 747 (sidestepping
the question); Loggins, 966 F.3d at 892 (same).

                                          -5-
assuming that Vangh is right that the court first had to decide whether extraordinary-
and-compelling circumstances existed, we have no doubt that it did.

                                         III.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -6-